DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-17) and the species of Figs. 2-3 in the reply filed on June 22, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021.
	Claims 1-5 and 7-17 have been examined.

Claim Objections
Claims 13-15 and 17 are objected to because of the following informalities: because they appear to be duplicates of claims 2-4 and 7 and because they are located after claim 12, the Examiner believes that they should be dependent from claim 12, not claim 11 and has interpreted them as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the retaining cup" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Because claim 15 provides antecedent basis, the Examiner is interpreting claim 16 as depending from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger et al. (US 2007/0270803 A1) in view of Kwak et al. (US 2009/0248079 A1).
Claim 1. Giger et al. disclose a device configured for placement between adjacent bones, comprising: a housing (142) configured for mounting to a first bone, the housing comprising a lead screw (see Fig. 2B) fixedly secured at one end thereof; a magnetic assembly (122, 200, and 300) configured for mounting to a second bone, the magnetic assembly comprising a hollow magnet (310; see Fig. 4B) rotatably disposed therein, the hollow magnet configured to engage with the lead screw (see Fig. 2B and para. 0063) wherein a rotation of the hollow magnet in a first direction causes telescopic movement of the magnetic assembly relative to the housing (see paras. 0063-0066) (Figs. 1-4B). 
Claim 2. Giger et al. disclose wherein rotation of the hollow magnet in the first direction is configured to telescopically move the magnetic assembly out of the housing (see paras. 0063-0066). 
Claim 3. Giger et al. disclose wherein rotation of the hollow magnet in a second direction opposite the first direction, is configured to telescopically move the magnetic assembly into the housing (see para. 0069). 
Claim 4. Giger et al. disclose wherein the magnetic assembly comprising a retaining cup (320) configured to rotatably support the hollow magnet within the magnetic assembly (see Fig. 4B and para. 0064). 
Claim 5. Giger et al. disclose a thrust bearing (328), wherein an end of the retaining cup is rotationally supported by the thrust bearing (see Fig. 4B). 
Claim 7. Giger et al. disclose an external adjustment device (400) configured to apply a magnetic field to the hollow magnet and configured to rotate the hollow magnet (see para. 0066). 
Claim 12. Giger et al. disclose a device configured for placement between adjacent bones, comprising: a housing (142) configured for mounting to a first bone, the housing comprising a lead screw (see Fig. 2B) fixedly secured at one end thereof; a moveable magnetic assembly (122, 200, and 300) configured for mounting to a second bone, at least a portion of the moveable magnetic assembly telescopically disposed within the housing (see paras. 0063-0064), the moveable magnetic assembly comprising a hollow magnet (310; see Fig. 4B) rotatably disposed therein, the hollow magnet configured to engage with the lead screw (see Fig. 2B and para. 0063) wherein a rotation of the hollow magnet in a first direction causes telescopic movement of the moveable magnetic assembly relative to the housing (see paras. 0063-0066) (Figs. 1-4B). 
Claim 13. Giger et al. disclose wherein rotation of the hollow magnet in the first direction is configured to telescopically move the moveable magnetic assembly out of the housing (see paras. 0063-0066). 
Claim 14. Giger et al. disclose wherein rotation of the hollow magnet in a second direction opposite the first direction, is configured to telescopically move the moveable magnetic assembly into the housing (see para. 0069). 
Claim 15. Giger et al. disclose wherein the magnetic assembly comprising a retaining cup (320) configured to rotatably support the hollow magnet within the magnetic assembly (see Fig. 4B and para. 0064). 
Claim 16. Giger et al. disclose a thrust bearing (328), wherein an end of the retaining cup is rotationally supported by the thrust bearing (see Fig. 4B). 
Claim 17. Giger et al. disclose an external adjustment device (400) configured to apply a magnetic field to the hollow magnet to rotate the hollow magnet (see para. 0066).
Giger et al. fail to disclose that the bones are spinous processes and the device is an interspinous process device (claims 1 and 12).
 However, Giger et al. state that the housing and magnetic assembly can be used to move bones, such as ribs, within the body (see paras. 0002 and 0106).
Kwak et al. teach an interspinous process device (see Figs. 1A-D and para. 0044) configured for placement between adjacent spinous processes (see Fig. 7) in order to provide separation of the spinous processes (see para. 0052).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention for the bones to be spinous processes and the device to be an claims 1 and 12), as suggested by Kwak et al., as Giger et al. contemplate using the device to move other bones and Kwak et al. indicate that adjacent spinous processes are such bones that may need to be moved.
Claims 8, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger et al. (US 2007/0270803 A1) in view of Kwak et al. (US 2009/0248079 A1) as applied to claims 1 and 7 above, and further in view of Chang et al. (US 2008/0097496 A1).
Giger et al. and Kwak et al. fail to teach wherein the external adjustment device comprising a feedback sensor configured to determine positional data of the magnetic assembly (claim 8), wherein the feedback sensor detects one or more of: an acoustic signal, a radiation signal, and a magnetic signal (claim 9), and an RFID tag (claim 11). 
	Chang et al. teach an external adjustment device (1130) configured to apply a magnetic field to an internal magnet (1064), the external adjustment device comprising a feedback sensor (1084) configured to determine positional data of the magnetic assembly, wherein the feedback sensor detects one or more of: an acoustic signal, a radiation signal, and a magnetic signal (see para. 0258) (Fig. 75A).  Chang et al. also teach that an implanted component (1000 or 1100) includes an RFID tag (1088) that includes patient information and can also be used to allow only physicians to make adjustments, if so desired (see paras. 0261-0262) (Fig. 76).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a feedback sensor configured to determine positional data of the magnetic assembly (claim 8), wherein the feedback sensor detects one or more of: an acoustic signal, a radiation signal, and a magnetic signal (claim 9), as suggested claim 11), as suggested by Chang et al., in order to include patient information and allow only physicians to make adjustments, if so desired.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giger et al. (US 2007/0270803 A1) in view of Kwak et al. (US 2009/0248079 A1) as applied to claim 1 above, and further in view of McLeod et al. (US 6,022,349 A).
Giger et al. and Kwak et al. fail to teach at least one force feedback sensor (claim 10). 
McLeod et al. teach a magnetic distraction device (10) comprising at least one force feedback sensor (see col. 3, ll. 1-19), wherein the feedback mechanism is useful for receiving response from bone that has been adjusted (see col. 3, ll. 1-19).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide at least one force feedback sensor (claim 10), as suggested by McLeod et al., to enable the user to monitor the response from the bone being distracted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773